Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-9545 Seligman Time Horizon/Harvester Series, Inc. (Exact name of Registrant as specified in charter) 100 Park Avenue New York, New York 10017 (Address of principal executive offices) (Zip code) Lawrence P. Vogel 100 Park Avenue New York, New York 10017 (Name and address of agent for service) Registrants telephone number, including area code: (212) 850-1864 Date of fiscal year end: 12/31 Date of reporting period: 6/30/07 ITEM 1. REPORTS TO STOCKHOLDERS. Seligman Time Horizon/Harvester Series, Inc. Seligman Time Horizon 30 Fund Seligman Time Horizon 20 Fund Seligman Time Horizon 10 Fund Seligman Harvester Fund Mid-Year Report June 30, 2007 Asset Allocation Strategies Seeking to Manage Risk Over Time J. & W. SELIGMAN & CO. INCORPORATED ESTABLISHED 1864 100 Pa rk Avenue, New York, NY 10017 Experience Seligman has been in business for more than 140 years, at times playing a central role in the financial development of the country and its markets. Over that time, the firm has managed clients wealth through dramatic market changes and has remained a consistent, reliable presence on Wall Street. Today, Seligman is drawing on its long history and long-term perspective as we focus on the future and on developing investment solutions that help clients arrive at their goals. Insight Asset management is driven by insight  into the direction of the economy, how companies will perform, how markets will behave, and how investors will respond. Portfolio managers at the firm have been in the investment business, on average, for more than 20 years. Over that time, they have refined their ability to assess a companys prospects, management, and products, while also weighing the impact of economic and market cycles, new trends, and developing technologies. Solutions Seligmans commitment to the development of innovative investment products  including the nations first growth mutual fund, pioneering single-state municipal funds, and one of the countrys premier technology funds  defines our past and informs our future. Our ongoing research into the nature of investment risk  begun in the early 1990s  has resulted in the Seligman Time Horizon Matrix® asset allocation strategy that redefines the relationship between risk and reward over time. The strategy offers investors a variety of investment solutions for goals ranging from college savings to retirement planning. Whether you select Seligman for one investment product, or as a comprehensive asset manager, we believe we can help you reach your goals. Table of Contents To The Shareholders 1 Performance Overview 2 Portfolio Overview 8 Understanding and Comparing Your Funds Expenses 9 Portfolios of Investments 11 Statements of Assets and Liabilities 13 Statements of Operations 15 Statements of Changes in Net Assets 16 Notes to Financial Statements 18 Financial Highlights 30 Board of Directors 46 Executive Officers 47 Additional Fund Information 48 To The Shareholders We are pleased to present your mid-year report for the Seligman Time Horizon/Harvester Series, Inc. which follows this letter. The report contains the investment results, portfolio of investments, and financial statements for the Series as of June 30, 2007. For the six months ended June 30, 2007, based on the net asset value of Class A shares (excluding sales charges), Seligman Time Horizon 30 Fund delivered a total return of 12.3% and Seligman Time Horizon 20 Fund delivered a total return of 11.6%, while their benchmark, the Dow Jones Aggressive Portfolio Index returned 8.8% . Seligman Time Horizon 10 Fund delivered a total return of 9.5%, while its benchmark, the Dow Jones Moderately Aggressive Portfolio Index, returned 7.3% . Seligman Harvester Fund delivered a total return of 5.2%, while its benchmark, the Dow Jones Moderate Portfolio Index, returned 5.6% . The broad equity market, represented by the S&P 500 Index, returned 7.0% for the period, and the fixed income market, measured by the Lehman Brothers U.S. Government/Credit Index, returned 1.0% . On July 25, 2007, a long-term capital gain distribution of $0.268 per share was paid to shareholders of record July 19, 2007 of Seligman Time Horizon 30 Fund and of $0.228 per share to shareholders of Seligman Time Horizon 20 Fund. Thank you for your continued support of the Seligman Time Horizon/Harvester Fund Series. We look forward to providing you with the investment experience, insight, and solutions you need to seek your financial goals for many years to come. By order of the Board of Directors, William C. Morris Brian T. Zino Chairman President August 23, 2007 Manager J. & W. Seligman & Co. Incorporated 100 Park Avenue New York, NY 10017 General Distributor Seligman Advisors, Inc. 100 Park Avenue New York, NY 10017 General Counsel Sullivan & Cromwell LLP Shareholder Service Agent Seligman Data Corp. 100 Park Avenue New York, NY 10017 Mail Inquiries To: P.O. Box 9759 Providence, RI 02940-9759 Important Telephone Numbers (800) 221-2450 Shareholder Services (800) 445-1777 Retirement Plan Services (212) 682-7600 Outside the United States (800) 622-4597 24-Hour Automated Telephone Access Service 1 Performance Overview This section of the report is intended to help you understand the performance of each Fund of Seligman Time Horizon/Harvester Series and to provide a summary of each Funds portfolio characteristics. Performance data quoted in this report represents past performance and does not guarantee or indicate future investment results. The rates of return will vary and the principal value of an investment will fluctuate.
